PeR Cueiam.
On authority of S. v. Hord, ante 149, we hold that a Captain of Detectives of the Police Department of the City of Charlotte, North Carolina, is an officer of said City within the meaning of G.S. 14-230.
The charges against the defendant in Bills of Indictment Nos. 42362 and 42963 are to the effect that the defendant wilfully and corruptly failed to discharge one of his official duties as a police officer of the City of Charlotte in connection with the investigation and handling of the case of State v. Herbert P. Cook on the charge of stealing 1208 gallons of Gulf No-Nox gasoline, the property of the Gulf Oil Corporation.
Apparently, the crime sought to be established against the defendant is that the defendant, by corruptly intimidating the prospective State’s witness, James Atkinson, during such investigation, undertook to influence his testimony. As we interpret the charge in these bills, the corrupt and unlawful conduct of the defendant, if any, consisted of his permitting Plerbert P. Cook, the prime suspect in the case, to go to his home after apprehension without posting bond, and by not charging him with any crime before he was permitted to go to his home.
We can see no connection between the alleged intimidation of James Atkinson and the release of Herbert P. Cook to visit his home. Moreover, the case was apparently in the investigative stage since no formal charge had been lodged against the suspect at the time. We do not construe the conduct of the defendant, as set out in these bills, to be of such nature as to charge any criminal misconduct on his part. Consequently, we hold that these bills were properly quashed.
Bills of Indictment Nos. 42965 and 42964 contain the same defects pointed out in similar bills set out in the case of S. v. Stogner, ante 163, and the motion to quash allowed in the instant case will be upheld on the grounds set forth in the Stogner case.
Affirmed.